Citation Nr: 1500710	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-30 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for a left knee injury and low back pain.

This case was previously remanded by the Board in December 2013.  It is again before the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was remanded in December 2013, in part, to obtain service treatment records from Beale Air Force Base.  The Veteran has contended that he underwent treatment there for his knee and back while on active duty, and has submitted lay statements from fellow service members corroborating this contention.  The Board's remand instructions included to contact the Veteran's service department and the hospital or medical center at Beale Air Force Base in order to obtain his treatment records for the period from January 1, 1969 to November 20, 1972.  The Board notes that the RO contacted the medical center at Beale Air Force Base and the National Personnel Records Center (NPRC), which had already been contacted at the time of the Board's remand, but it is unclear whether the Veteran's service department was contacted.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to 'insure [the RO's] compliance' with the terms of its remand orders).

In addition, the claims file contains a report of contact dated in August 2014, showing that a representative in medical records at Beale Air Force Base explained that those records would be at the "National Archives Personnel Records Center (NPRC)."  The Veteran's representative noted in the October 2014 appellate brief that the Veteran's records were at the National Archives Records Administration (NARA).  The Board notes that there is no such agency as the National Archives Personnel Records Center, and it is unclear whether the Veteran's records are at NPRC or at NARA.  On remand, this should be clarified.  If the Veteran's records are at NARA, attempts to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:

1.  Review the August 2014 report of contact, and confirm whether the Veteran's service treatment records reflecting treatment at the medical center/hospital at Beale Air Force base are at NPRC or NARA.  If the records are located at NARA, obtain these records and associated them with the claims file.

2.  Contact the Veteran's service department in order to obtain his treatment records for the period from January 1, 1969 to November 20, 1972.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




